Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The examiner acknowledges that the rejections for claims 1,2, 4, 5, 12 and 13 should have been under 35 U.S.C. 103 as being unpatentable over Larsson et al (US 2012/0236707 A1) in view of Tamaki et al (US 2013/0183971 A1); claim 3 should be rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al in view of Tamaki et al and in further view of Sridhar et al (US 2014/0169160 A1); claims 6, 7, 14 and 15 should be rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al in view of Tamaki et al and in further view of Wong et al (US 2014/0206305 A1); claim 8 should be rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al in view of Tamaki et al and in further view of Lindoff et al (US 2011/0305220 A1); claim 9 should be rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al in view of Tamaki et al and in further view of Yiu et al (US 2015/0271087 A1); and, Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al in view of Tamaki et al and in further view of Jeong et al (US 2015/0141011 A1).
	Regarding the amendments “…initiating a handover for an existing LTE bearer and redirecting the new EE connection request to a multi-radio access technology (multi-RAT) eNodeB, the multi-RAT eNodeB having LTE and ” made in independent claims 1 and 13, the following prior art shows such features:
1. Papa et al, US 2017/0208560 A1: paragraphs 0042 and 0053 discuss congestion handover parameters between LTE and 3G in a multi-RAT system.
Schulist et al, US 2014/0287753 A1: paragraph 0036 also discusses LTE and 3G handover in a multi-RAT system.
3. Wegmann et al, US 2013/0295939 A1: paragraph 0040 talks about “if the RLF happens in a multi-RAT environment and maybe even an inter-RAT handover has been initiated (e.g. UE context has been successfully transferred from LTE to 3G)” as stated.
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        4th May 2021